Citation Nr: 0125447	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-28 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
26, 1995, for the assignment of a 70 evaluation for post-
traumatic stress disorder, to include a higher initial 
rating.

2.  Entitlement to an effective date earlier than September 
26, 1995, for the assignment of a total rating for 
compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1948 to May 1952.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the St. Petersburg, Florida, Regional Office (RO), which, 
in part, granted service connection for post-traumatic stress 
disorder (PTSD) and assigned a 30 percent rating, effective 
May 14, 1991.  A May 1998 hearing was held before a Board 
Member in Washington, D.C.  The hearing was on the issues of 
a rating in excess of 30 percent for PTSD, and a total rating 
based on individual unemployability.  In August 1998, the 
case was remanded to the RO for additional evidentiary 
development.  

By a subsequent November 1999 rating decision, the RO 
increased the evaluation for the service-connected post-
traumatic stress disorder from 30 percent to 70 percent and 
granted a total rating for compensation purposes based on 
individual unemployability, all effective September 26, 1995.  
He has since withdrawn a claim for a rating in excess of 70 
percent for PTSD.  This action, then was taken as satisfying 
the issues considered in the prior Board hearing.  

Appellant then appealed the effective dates assigned.  As 
noted, during a prehearing conference at a June 2001 hearing 
held before the undersigned Board Member in Washington, D.C., 
the appellant and his attorney withdrew the issue of 
entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder for the period on and 
subsequent to September 26, 1995, and limited the appeal to 
the issues delineated on the title page of this decision.  
See June 2001 hearing transcript, at T.2.  Certain records 
have also been submitted at said hearing (with a waiver of 
agency of original jurisdiction consideration).  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed issue 
number 1 on the title page accordingly.


FINDINGS OF FACT

1.  A reopened claim for a total rating based on individual 
unemployability was received December 11, 1990.  By a 
February 1991 rating decision, the RO denied a total rating 
based on individual unemployability.  After appellant was 
timely notified thereof, a timely notice of disagreement was 
not filed on that issue.  

2.  An original claim for service connection for post-
traumatic stress disorder was received May 14, 1991.  

3.  A March 1997 rating decision granted service connection 
for post-traumatic stress disorder and assigned a 30 percent 
rating, effective May 14, 1991.  By a subsequent November 
1999 rating decision, the RO increased the evaluation for the 
service-connected post-traumatic stress disorder from 30 
percent to 70 percent and granted a total rating for 
compensation purposes based on individual unemployability, 
all effective September 26, 1995.  

4.  It is as likely as not that as of May 14, 1991, it was 
factually ascertainable that the service-connected post-
traumatic stress disorder was more nearly reflective of 
severe, but not total, social and industrial inadaptability.  

5.  Prior to May 14, 1991, it was not factually ascertainable 
that appellant's postoperative residuals of a duodenal ulcer, 
rated as 60 percent disabling, and urethritis/epididymitis, 
rated as noncompensable, the only service-connected 
disabilities at that time, were of sufficient severity as 
would prevent him from engaging in all forms of substantially 
gainful employment consistent with his education and 
occupational experience.  

7.  It is as likely as not that as of May 14, 1991, it was 
factually ascertainable that the service-connected 
disabilities of post-traumatic stress disorder, postoperative 
residuals of a duodenal ulcer, and urethritis/epididymitis 
were of sufficient severity as would prevent appellant from 
engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of May 14, 
1991, but no earlier, for assignment of an increased initial 
evaluation of 70 percent for appellant's service-connected 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5110(b)(2) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400(o)(2) (1991-2001), 4.132, Code 9411 (effective prior 
to November 7, 1996).

2.  The criteria for an earlier effective date of May 14, 
1991, but no earlier, for a total rating based on individual 
unemployability have been met.  38 U.S.C.A. § 5110(b)(2) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(o)(2) (1991-
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5100 et. seq., (West Supp. 2001) became law.  There have 
also been regulations promulgated to implement the act.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
It should be pointed out that these amended regulations, to 
the extent applicable in this case, merely implement the 
Veterans Claims Assistance Act of 2000.  Although the claims 
were decided by the RO before enactment of this Act, the 
Board concludes that a remand to the RO for additional 
development is not warranted as VA has already met its 
obligations to the appellant under that statute.  All 
relevant facts have been adequately developed by the RO and 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claims.  Bernard v Brown, 4 Vet. App. 384 (1993).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant with respect 
to the appellate issues, particularly in light of the Board's 
decision herein in view of the outcome set forth below.  The 
claims folders contain numerous clinical records pertaining 
to the severity of appellant's service-connected disabilities 
and their effect on employability prior to September 26, 
1995, and there is no indication that any other such records 
exist for the pertinent period in question.  Additionally, 
appellant was issued Statements of the Case, which included 
relevant statutory and regulatory provisions concerning the 
appellate issues, including the rating criteria for post-
traumatic stress disorder and laws and regulations pertaining 
to effective dates and a detailed explanation of the 
rationale for said rating decisions' denial of the case.  
Furthermore, appellant's attorney has presented substantive 
arguments on the merits of the appellate issues.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support the claims at 
issue.  Thus, it is concluded that appellant and his attorney 
had notice of the type of information needed to support the 
claims and complete the application.  Thus, the Board 
concludes that the duty to assist and other requirements as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, have been satisfied with 
respect to the appellate issues.  

Appellant seeks an original evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to September 26, 1995, including the issue of 
assignment of an effective date earlier than said date; and 
an earlier effective date for a total rating based on 
individual unemployability, prior to September 26, 1995.  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if application is received within one year of such 
date; otherwise, it is the date of receipt of claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) (in effect 
since prior to 1991).  A Precedent Opinion of the VA General 
Counsel, O.G.C. Prec. Op. No. 12-98 (Sept. 23, 1998), held 
that (1) since 38 C.F.R. § 3.400(q)(1)(i) states that, when 
new and material evidence is received within the appeal 
period or prior to an appellate decision, the effective date 
"will be as though the former decision had not been 
rendered", the statutory provision and regulations governing 
the effective date of an original claim for increased rating, 
38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400, must be applied; 
and (2) the effective date for an increased rating based upon 
new and material evidence submitted during the appeal period 
or prior to an appellate decision is the date on which the 
facts establish the increase occurred or the date of the 
original claim for increase, whichever is later.  

On December 11, 1990, appellant submitted to VA a reopened 
claim for a total rating based on individual unemployability.  
An employer's questionnaire form dated in January 1991 
indicated that appellant had been employed full-time as a 
driver from August 1988 to December 5, 1990, and that that 
employment had been terminated due to medical reasons.  
Clinical evidence then of record included a December 7-13, 
1990 VA hospitalization report, which noted that he was 
admitted for a primary diagnosis of ulcerative colitis and 
that he had hematochezia secondary to colitis.  Anxiety and 
hypertension were also diagnosed.  By a February 1991 rating 
decision, the RO denied a total rating based on individual 
unemployability, on the basis that ulcerative colitis, a non-
service-connected disability, was the reason for his 
unemployability rather than a service-connected disability.  
After appellant was timely notified thereof, a timely notice 
of disagreement was not filed on that issue.  

The provisions of 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.201 (2001) (in effect since prior to 1991), in 
pertinent part, define a notice of disagreement as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction...."  The provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302(a) (2001) (in effect since 
prior to 1991), in pertinent part, state that "a claimant, 
or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final."  Since appellant did 
not timely express disagreement with that February 1991 
adverse rating decision, that rating decision is final and 
may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2000).  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Smith (William A.) v. Brown, 35 F.3rd 1516 
(Fed. Cir. 1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  No appropriate collateral attack with respect to said 
rating decision has been made.  Thus, an earlier effective 
date for a total rating based on individual unemployability 
may not be premised on the evidence of record at the time of 
that February 1991 rating decision.  

Evidence received subsequent to said February 1991 rating 
decision includes a March 1991 VA outpatient treatment 
record, which noted that after being a United States Postal 
Service employee, appellant was a truckdriver but was unable 
to continue working as a truck driver due to a colitis 
problem; and that he was receiving a Postal Service 
disability annuity.  However, it should be pointed out that 
although colitis (inflammatory bowel disease) was adversely 
affecting employability to a large extent, this was legally 
irrelevant since a total rating based upon individual 
unemployability is based solely on service-connected 
disabilities and the only gastrointestinal disorder for which 
service connection was in effect involved duodenal ulcer 
disease.    

A VA outpatient treatment record dated May 6, 1991 reported 
that appellant had increased stress and was unable to work 
due to ulcerative colitis and a generalized anxiety disorder.  
However, it should again be pointed out that service 
connection was not in effect for either ulcerative colitis or 
a generalized anxiety disorder.  It was indicated that his 
financial problems made his anxiety worse.  He was alert and 
tremulous.  He showed an anxious, irritable, and easily 
flustered affect congruent with his mood.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1991-2001).  

Prior to May 14, 1991, appellant's postoperative residuals of 
a duodenal ulcer, rated as 60 percent disabling, and 
urethritis/epididymitis, rated as noncompensable, the only 
service-connected disabilities, were considered a combined 
60 percent disabling.  A total rating, to include 
extraschedular consideration, could be assigned in the event 
he was unemployable by reason of service-connected 
disabilities.  38 C.F.R. § 4.16 (1991-2001).  However, prior 
to May 14, 1991, appellant's postoperative residuals of a 
duodenal ulcer and urethritis/epididymitis were not shown by 
competent evidence to have any serious impact on his 
industrial capabilities.  

Thus, prior to May 14, 1991, it was not factually 
ascertainable that the postoperative residuals of a duodenal 
ulcer, rated as 60 percent disabling, and 
urethritis/epididymitis, rated as noncompensable, the only 
service-connected disabilities, were of sufficient severity 
as would prevent appellant from engaging in all forms of 
substantially gainful employment, consistent with his 
education and occupational experience.  Rather, appellant's 
ulcerative colitis and other conditions for which service 
connection was not in effect at that time were attributed 
medically as the reason for his unemployability.  It should 
be added that the postoperative residuals of a duodenal 
ulcer, although rated as 60 percent disabling, had not been 
shown by any competent clinical evidence to substantially 
impair his industrial capabilities prior to May 14, 1991.  
Parenthetically, said 60 percent rating was a "protected" 
rating that had been in effect since 1964.  See 38 C.F.R. 
§ 3.951(b) (2001).  His urethritis/epididymitis, rated as 
noncompensable, also had not been shown by any competent 
clinical evidence to substantially impair his industrial 
capabilities prior to May 14, 1991.  Thus, an earlier 
effective date for a total rating based upon individual 
unemployability would not be warranted prior to May 14, 1991.  

It is reiterated that an original claim for service 
connection for post-traumatic stress disorder was received 
May 14, 1991 and that a March 1997 rating decision granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent rating, effective May 14, 1991.  An 
effective date prior to May 14, 1991 for an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder cannot be awarded, since it is axiomatic that a 
disability cannot be rated prior to the effective date of the 
award of service connection for such disability.  

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including post-
traumatic stress disorder (Diagnostic Code 9411), based upon 
the degree of incapacity or impairment:  "Mild" social and 
industrial impairment warranted a 10 percent evaluation; 
"definite" warranted a 30 percent evaluation; 
"considerable" warranted a 50 percent evaluation; and 
"severe" warranted a 70 percent evaluation.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which referred to "the criteria in 38 C.F.R. 
§ 4.132, DC 9411[,] for a 100% rating are each independent 
bases for granting a 100% rating."

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative," and invited the Board to "construe" the 
term "definite" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In 
a Precedent Opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "[d]istinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate, but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  
Additionally, in Hood, the term "considerable" was declared 
as meaning "rather large in extent or degree."

During the period after May 14, 1991, a June 1991 written 
statement from a private psychologist reported that appellant 
had been receiving treatment since August 1990 for post-
traumatic stress disorder manifested by persistent, ongoing 
emotional turmoil that included conscious preoccupation, 
nightmares, severe survivor's guilt, tearful agitation, 
avoidance of stimuli associated with trauma, mild psychogenic 
amnesia, feelings of detachment and alienation from others, 
restricted range of affect, a near constant sense of 
impending doom, pessimism, increased arousal, severe 
insomnia, irritability, diminished concentration and memory 
function, hypervigilance, severe startle response and severe 
gastrointestinal distress reportedly attributable to the 
psychophysiological effects of his war-time trauma.  
Psychological testing revealed a high degree of emotional 
turmoil and poorly controlled thought processes.  It was 
indicated that he remained significantly disturbed although 
treatment had been beneficial; and that all of his symptoms 
had persisted but were somewhat controlled through medication 
and periodic psychotherapy.  Significantly, it was opined 
that "these symptoms are sufficiently disturbing...to render 
him unable to maintain gainful employment."  

A July 1991 VA hospitalization report indicated that 
appellant was treated for ulcerative colitis and scabies.  He 
also described chronic burning epigastric pain worsening over 
the previous two weeks.  Urinary hesitancy was also noted and 
attributed to medication that was discontinued.  

On July 1991 VA psychiatric evaluation, appellant complained 
of nervousness and depression.  He also complained of sleep 
difficulties because of diarrhea and the inability to take 
any stress.  He reportedly lived by himself without outside 
contact.  He had had an explosive temper but stated that this 
had been much better in the past few years.  He had some 
suicidal thoughts, difficulty getting along with people, 
difficulty maintaining a job, and occasional nightmares 
without startle response or flashbacks.  It was indicated 
that he reportedly had a good relationship with his family; 
and that he did not socialize very much but did some things 
with his wife.  Clinically, he appeared extremely nervous and 
anxious.  He was tearful at times; and his appearance was 
disheveled.  He was oriented to time, person, and place.  
There were no delusional thoughts, hallucinations, 
flashbacks, or recurrent dreams.  It was noted that he 
suffered from sleep disturbance because of diarrhea 
symptomatic of colitis, which also increased his anxiety and 
depression.  Memory for recent events seemed impaired, 
possibly due to lack of attention span and concentration, 
which were noted as rather poor.  He had some insight and 
judgment was unimpaired.  The diagnostic impressions were 
apparent recurrent major depression and chronic alcoholism in 
remission.  Nonpsychiatric diagnoses included colitis, 
arthritis, duodenal ulcer in postoperative status, anemia and 
malnutrition.  The examiner stated that the only symptom of 
post-traumatic stress disorder was that appellant could not 
handle people very well, easily became upset with them, and 
would try to fight.  He also stated that appellant had a 
tremendous amount of anxiety and only one recurrent dream, 
which did not fit in with the complete diagnosis of post-
traumatic stress disorder.  

On August 1991 VA psychological examination, test results 
suggested that appellant had low self-esteem and somewhat 
exaggerated pathology.  There was a chronic pattern of 
depression with anxiety and agitation.  Inner turmoil and 
guilt were related to highly conflicted problems that had no 
perceived satisfactory solution.  Individuals such as 
appellant reportedly experienced loss of efficiency, periods 
of confusion, retarded stream of thought, a stereotyped 
approach to problem solving, forgetfulness, difficulty 
concentrating, atypical somatic symptoms, and elevated scales 
sensitive to post-traumatic stress disorder symptomatology.  
It was stated that the likely diagnosis was post-traumatic 
stress disorder.  

A February 1992 written statement from the aforementioned 
private psychologist reported that appellant suffered from 
recurrent and intrusive distressing recollections of 
traumatic wartime experiences, intense psychological distress 
at exposure to events that reminded him of wartime 
experiences, strong feelings of detachment and alienation 
from others including close family members, restricted range 
of affect, nearly constant sense of impending doom and 
pessimism about the future, emotional isolation, anger, an 
exaggerated startle response and hyperalertness, chronic 
sleep fragmentation, severe survivor's guilt, transient 
memory and concentration impairment associated with wartime 
experiences, and severe intensification of gastrointestinal 
distress upon exposure to events that represented or 
symbolized his wartime experiences.  Significantly, it was 
opined that the post-traumatic stress disorder symptoms were 
sufficiently disturbing as to render appellant unable to 
maintain gainful employment.  

Although VA outpatient treatment records indicate that in 
February 1992, appellant complained of difficulty sleeping at 
night due to urinary frequency, post-traumatic stress 
disorder and generalized anxiety disorder were noted to be 
well-controlled with limited symptom attacks less than once a 
week; and no panic attacks, recent flashbacks, depression, or 
suicidal/homicidal ideations were noted.  Stable post-
traumatic stress disorder and fairly stable generalized 
anxiety disorder were assessed.  

A February 1992 decision by a Social Security Administration 
(SSA) Administrative Law Judge awarded appellant disability 
benefits as of December 5, 1990.  In that decision, it was 
stated that appellant had had three years of college, had 
worked as an aircraft parts assembler and truck driver, and 
according to appellant, had not been engaged in substantially 
gainful activity since December 5, 1990 because of 
gastrointestinal system problems, including peptic ulcer 
disease with partial gastrectomy and ulcerative colitis, in 
addition to high blood pressure and chronic anxiety.  
Appellant testified at an SSA hearing that, prior to 
undergoing a total procto-colectomy in August 1991, he was 
too sick and weak to work due to constant epigastric pain and 
diarrhea.  The findings included in that ALJ decision that 
appellant had not engaged in substantial gainful activity 
since December 5, 1990, because of severe complications from 
a total abdominal colectomy with ileostomy secondary to 
intractable ulcerative colitis with focal myonecrosis, a 
history of peptic ulcer disease with partial gastrectomy in 
1982, a history of alcoholism, a history of treatment for 
post-traumatic stress disorder, a history of treatment for 
iron deficiency anemia, hypertension, arthritis of the right 
hip, and an anxiety disorder.  

At a March 1992 RO hearing, appellant testified that he had 
to quit his postal service job because he had a nervous 
breakdown; and that he had been under pressure with marital 
problems at the time, with anger, nervousness, poor sleep, 
and lack of friends.  

A June 1992 written statement from a private psychiatrist 
reported that he had treated appellant on occasion since 
1971.  Appellant reportedly had sleep difficulties.  It was 
opined that appellant had been unable to continue in his 
postal service job because of an inability to relate to his 
fellow workers.  He had impulsive behavior, emotional 
lability, depression, guilt, self-defeating behavior, and 
occasional suicidal ideation.  

VA outpatient treatment records indicated that in September 
1992, appellant's anxiety was described as stable but that he 
had been feeling depressed about his marital situation.  The 
impressions were generalized anxiety disorder, marital 
problems, rule out adjustment disorder with depressed mood, 
and recent alcohol use.  Later that month, his mood and 
disposition had improved considerably, his marital problems 
had resolved, he had stopped drinking alcohol, his anxiety 
was well-controlled on medication, and he reportedly was 
considering returning to work as a truck driver.  He 
reportedly had been on "disability" for ulcerative colitis 
that had required hospitalization nearly the entire year in 
1991.  The impressions were generalized anxiety disorder, 
post-traumatic stress disorder by history, resolved marital 
problems, and no recent alcohol use.  In December 1992, he 
was doing well, walking three miles a day, and fixing-up a 
house.  He reportedly felt anxious at times in the morning 
and was easily startled.  The impressions were generalized 
anxiety disorder and post-traumatic stress disorder by 
history.  In May 1993, it was indicated that although he had 
medical and financial stressors, he was doing well.  

On September 26, 1995 VA psychiatric examination, appellant's 
predominant mood was moderate anxiety.  He was socially 
isolated and interactions with others were characterized as 
extremely self-sufficient.  Psychological testing was 
conducted.  It was noted that his presentation of an acute 
memory disturbance appeared associated with heightened 
anxiety from post-traumatic stress disorder.  Diagnostic 
impressions were chronic post-traumatic stress disorder with 
a dependent personality disorder.  His Global Assessment of 
Function (GAF) assigned score was 45.  

During May 1998 and June 2001 RO and Board hearings, 
appellant testified, in essence, that an SSA disability 
benefits award was based on his being disabled since December 
1990 due to ulcerative colitis; that he had received 
treatment for ulcerative colitis almost continuously 
throughout 1991; that he had regained his strength and tried 
to return to work in 1992 but kept having accidents and was 
forgetful; that in 1992, he was marginally employed; and that 
he was fired due to his accidents and delays.  During that 
June 2001 Board hearing, he submitted a 1992 W-2 wage and tax 
statement, noting wages of approximately $2,600 from a 
transportation company.

It is the Board's opinion that as of May 14, 1991, the 
evidentiary record indicated that appellant's service-
connected post-traumatic stress disorder was more nearly 
reflective of severe overall social and industrial 
inadaptability, as manifested by symptoms such as survivor's 
guilt, agitation with tearfulness, avoidance of traumatic 
stimuli, detachment, restricted affect, insomnia, extreme 
nervousness, diminished concentration and memory function, 
hypervigilance, and startle response.  Moreover, it was 
medically opined by a private psychologist in June 1991 and 
February 1992 that appellant's psychiatric symptomatology 
precluded gainful employment.  Such private medical opinion 
constitutes substantial positive evidence.  The negative 
evidence includes certain VA outpatient treatment records, 
that tend to indicate episodic improvement in his psychiatric 
symptomatology in 1992 and 1993, and appellant's hearing 
testimony and said 1992 SSA ALJ decision, which indicate that 
appellant's termination of employment and inability to work 
was at least in part due to non-service-connected 
disabilities such as ulcerative colitis, and not solely due 
to service-connected disabilities.  However, although the 
clinical records indicated that a predominant factor in his 
inability to work during the early 1990's was ulcerative 
colitis, rather than the service-connected duodenal ulcer and 
urethritis/epididymitis, and that the service-connected 
duodenal ulcer and urethritis/epididymitis did not 
significantly impair industrial functioning, with resolution 
of all reasonable doubt in appellant's favor, it is the 
Board's conclusion that the service-connected post-traumatic 
stress disorder in combination with his other service-
connected disabilities did have a significant and severe 
affect on his employability, and essentially render him 
unemployable due to service connected disorders as of May 14, 
1991.  

Therefore, since it is at least as likely as not that the 
service-connected post-traumatic stress disorder more nearly 
approximated severe social and industrial inadaptability as 
of May 14, 1991, an initial evaluation of 70 percent for the 
service-connected post-traumatic stress disorder is warranted 
as of May 14, 1991, date of receipt of an original claim for 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 
4.132, Code 9411.  With that grant, it is also conceded that 
it is at least as likely as not that the appellant was 
precluded from employment due to his service connected 
disorders.  Thus an effective date of May 14, 1991, is 
assigned for the total rating.

However, an evaluation in excess of 70 percent for 
appellant's service-connected post-traumatic stress disorder 
as of May 14, 1991 would not be warranted, since it is not 
likely that this disorder was of such severity as to 
approximate the criteria for a total schedular rating.  His 
post-traumatic stress disorder was not totally incapacitating 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, appellant was not virtually 
isolated in the community, nor was it as likely as not that 
said disorder alone rendered him demonstrably unable to 
obtain or retain employment, for the aforestated reasons.  


ORDER

An earlier effective date of May 14, 1991 for assignment of 
an initial evaluation of 70 percent for appellant's service-
connected post-traumatic stress disorder and an earlier 
effective date of May 14, 1991 for a total rating based on 
individual unemployability are granted, subject to the 
applicable regulations governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

